           Case 3:17-cr-00094-RCJ-WGC Document 49 Filed 11/23/20 Page 1 of 2



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    RANDOLPH J. ST. CLAIR
     Assistant United States Attorney
4    United States Attorney’s Office
     400 South Virginia, Suite 900
5    Reno, Nevada 89501
     775-784-5438
6    Randy.StClair@usdoj.gov

7    Representing the United States of America

8
                               UNITED STATES DISTRICT COURT
9                                  DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                       3:17-CR-00094-RCJ-WGC
11
                            Plaintiff,               Order Granting Stipulation to
12                                                   Extend Time to File Response to
            v.                                       Defendant’s Motion for Early
13                                                   Termination of Supervised Release
     MICHAEL LEE CODMAN,                             [ECF #46]
14
                            Defendant.               (First Request)
15

16          IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A.
17   TRUTANICH, United States Attorney for the District of Nevada, RANDOLPH J. ST.
18   CLAIR, Assistant United States Attorney, counsel for the United States of America, and
19   LEAH WIGREN, CJA Appointed Counsel, counsel for Defendant Michael Lee Codman,
20   to extend the time in which the Government’s Response to the Defendant’s Motion for Early
21
     Termination of Supervised Release [ECF #46] is due from November 27, 2020, to December
22   2, 2020. Defendant’s Reply to the Government’s Response would then be due on December
23
     18, 2020, however, the Government would not object if the defendant needed additional
24
     time to respond.

                                                 1
           Case 3:17-cr-00094-RCJ-WGC Document 49 Filed 11/23/20 Page 2 of 2



1           This request is made in good faith, in the interests of justice, and not for any purpose

2    of delay.

3

4    DATED: November 18, 2020.

5

6                                                       NICHOLAS A. TRUTANICH
                                                        United States Attorney
7
            /s/ Leah Wigren                             /s/ Randolph J. St. Clair
8           LEAH WIGREN                                 RANDOLPH J. ST. CLAIR
            CJA Appointed Counsel                       Assistant United States Attorney
9           Counsel for Defendant

10

11
            IT IS SO ORDERED.
12

13
            DATED: November 23rd, 2020.
14                                                      HON. ROBERT CLIVE JONES
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24


                                                    2
